Name: 93/462/EEC: Commission Decision of 9 July 1993 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) originating in Norway, Sweden, Finland or Poland (Only the Spanish, Greek, English, French, Italian and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  agricultural activity;  forestry;  wood industry
 Date Published: 1993-08-26

 Avis juridique important|31993D046293/462/EEC: Commission Decision of 9 July 1993 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) originating in Norway, Sweden, Finland or Poland (Only the Spanish, Greek, English, French, Italian and Portuguese texts are authentic) Official Journal L 216 , 26/08/1993 P. 0018 - 0021COMMISSION DECISION of 9 July 1993 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) originating in Norway, Sweden, Finland or Poland (Only the Spanish, Greek, English, French, Italian and Portuguese texts are authentic)(93/462/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 14 (3), third indent thereof, Having regard to the request made by the United Kingdom, Whereas under the provisions of Directive 77/93/EEC, wood of conifers (Coniferales), including that which has not kept its natural round surface in the case of wood of Pinus L., originating in European third countries may not be introduced into certain protected zones established in the Community, unless it is accompanied by the certificates prescribed in Articles 7 or 8 of the said Directive, stating that the special requirements laid down for the introduction and the movement of the said wood into and within these protected zones, are met; Whereas wood of conifers (Coniferales) originating in Norway, Sweden, Finland or Poland is currently introduced into the Community; whereas in these cases for wood which has been stripped of its bark, or for wood which has undergone kiln drying to below 20 % moisture content expressed as a percentage of dry matter at time of manufacture, achieved through an appropriate time/temperature schedule and so identified by an appropriate mark, phytosanitary certificates are not generally issued in these countries; Whereas, in respect of imports from Norway, Sweden, Finland or Poland into the United Kingdom, the Commission has established, on the basis of the information supplied by the United Kingdom, that an officially approved and monitored programme of issuing a 'Mill certificate of debarking' has been set up to ensure proper debarking and to reduce the risk from harmful organisms; whereas, in the case of imports of wood which has undergone the said kiln drying from the said third countries, the Commission has established that an officially approved and monitored programme of issuing a 'Kiln drying certificate' will be set up to ensure proper kiln drying and to reduce the risk from harmful organisms; whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a 'Mill certificate of debarking' or a 'Kiln drying certificate' issued under that programme; Whereas the Commission will ensure that Norway, Sweden, Finland or Poland make available all technical information necessary to assess the functioning of the Debarking or kiln drying programme; Whereas this authorization should be granted only to those Member States for which protected zones for harmful organisms infesting coniferous wood are recognized according to Directive 92/76/EEC (3), because only these protected zones in the Community are exposed to particular plant health risks; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Greece, Spain, France, Ireland, Italy, Portugal and the United Kingdom are hereby authorized to provide under the conditions laid down in paragraph 2, for a derogation from Articles 7 (2) and 12 (1) (b) of Directive 77/93/EEC, for wood of conifers (Coniferales), including wood which has not kept its natural round surface in the case of wood of Pinus L., originating in Norway, Sweden, Finland or Poland. 2. In the case of wood which has been stripped of its bark, the following conditions shall be satisfied: (a) the fact that the requirement a) laid down in Annex IV, part B, points 1, 2, 3, 4, 5, 6, 6 (1) or 6 (2) to the said Directive is satisfied shall have been checked by graders who are trained, qualified and authorized for that purpose under a programme approved and controlled by the Plant Protection Service of the respective countries of export, referred to in paragraph 1; (b) in addition, a checking system on compliance with the conditions laid down under a) shall provide for inspectors of the Plant Protection Service of the respective countries of export referred to in paragraph 1; (c) the wood shall be accompanied by a 'Mill certificate of debarking' which is standardized under the programme mentioned under (a), and complies with the model given in Annex A to this Decision, and which is issued by an authorized person on behalf of mills authorized to participate in that programme. 3. In the case of wood which has been kiln dried, the following conditions shall be satisfied: (a) the fact that the requirement (c) laid down in Annex IV, part B, points 1, 2, 3, 4, 5, 6 or 6 (1) to the said Directive is satisfied shall have been checked by graders who are trained, qualified and authorized for that purpose under a programme approved and controlled by the Plant Protection Service of the respective countries of export, referred to in paragraph 1; (b) in addition, a checking system on compliance with the conditions laid down under (a) shall provide for inspectors of the Plant Protection Service of the respective countries of export referred to in paragraph 1; (c) the wood shall be accompanied by a 'Kiln drying certificate', which is standardized under the programme mentioned under (a), and complies with the model given in Annex B to this Decision, and which is issued by an authorized person on behalf of kiln drying facilities authorized to participate in that programme. Article 2 The Member States listed in Article 1 (1) shall inform the other Member States and the Commission of any instance of implementation of this Decision. Article 3 Without prejudice to the provisions laid down in Article 14 (5) of Directive 77/93/EEC, the Member States concerned shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down in Article 1 (2) (a), (c) and 1 (3) (a) (c). Article 4 The authorization granted in Article 1 shall apply in the period between 1 June 1993 and 31 December 1994. It shall be revoked if it is established that the conditions laid down in Article 1 (2) or 1 (3) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. Article 5 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Portugal and the United Kingdom. Done at Brussels, 9 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. (3) OJ No L 305, 21. 10. 1992, p. 12. PARARTIMA A ANEXO A - BILAG A - ANHANG A - - ANNEX A - ANNEXE A - ALLEGATO A - BIJLAGE A - ANEXO A MILL CERTIFICATE OF DEBARKING Original Exporter (name and address) Serial number Consignee (name and address) From: Plant Protection Organization of To: Plant Protection Organization of Transport details Vessel Port of loading Port of discharge In case of aggregated consignment: Attached Invoice No Individual Mill Certificate Nos Marks and numbers Number and kind of packages, description of the goods Volume, m3 All other information as per attached copy of invoice Other information This wood has been examined by our graders and found to have been stripped of its bark to conform, to the best of our knowledge and belief, with the bark removal requirements of the importing country. This document has been issued under the programme officially approved by the Plant Protection Service, and the products covered by this document are subject to occasional preshipment inspection by that agency. Place and date of issue Authorized person and signature PARARTIMA V ANEXO B - BILAG B - ANHANG B - - ANNEX B - ANNEXE B - ALLEGATO B - BIJLAGE B - ANEXO B KILN-DRYING CERTIFICATE Original Exporter (name and address) No KD Consignee (name and address) From: Plant Protection Organization of To: Plant Protection Organization of Transport details Vessel Port of loading Port of discharge In case of aggregated consignment: Attached Invoice No Individual Kiln-Drying Certificate Nos Marks and numbers Number and kind of packages, description of the goods Volume, m3 All other information as per attached copy of invoice Other information This wood has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule. This document has been issued under the programme officially approved by the Plant Protection Service and the products covered by this document are subject to occasional preshipment inspection by that agency. Place and date of issue Authorized person and signature